19-10971-smb     Doc 6    Filed 04/01/19    Entered 04/01/19 14:14:29   Main Document
                                           Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                   x Chapter 11
In re:

                                                         Case No. 19-10971-MKV
SIZMEK INC.,

                                        Debtor. :



                               NOTICE OF APPEARANCE



         PLEASE TAKE NOTICE, that Foster & Wolkind, P.C. hereby appears as counsel

of record to Garic, Inc., a creditor and party in interest.



         PLEASE TAKE FURTHER NOTICE, that Foster & Wolkind, P.C. hereby

requests, pursuant to Federal Rules of Bankruptcy Procedure 2002, 9007 and 9010 and

§§102(1), 342 and 1109(b) of Title 11 of the United States Code (the "Bankruptcy Code"),
that all notices given or required to be given and all papers served or required to be

served in this case be given to and served upon the undersigned at the address set forth

below:


                            Foster & Wolkind, P.C.
                            80 Fifth Avenue, Suite 1401
                            New York, New York 10011



         PLEASE TAKE FURTHER NOTICE THAT, pursuant to §1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers
referred to in the Federal Rules of Bankruptcy Procedure and the Bankruptcy Code

sections specified above, but also includes, without limitation, notices of any

application, complaint, demand, hearing, motion, petition, pleading or request,
whether formal or informal, whether written or oral, and whether transmitted or
19-10971-smb   Doc 6   Filed 04/01/19    Entered 04/01/19 14:14:29   Main Document
                                        Pg 2 of 2


conveyed by mail, delivery, telephone, telegraph, telex or otherwise which affect or
seek to affect in any way, any of the rights or interests of the Debtors and/or their
estates.

Dated:New York, New York
      April 1, 2019
                                                 Yours, etc.,
                                                 FOSTER & WOLKIND, P.C.

                                           By:
                                              PETER B. FOSTER, ESQ.
                                              Attorneys for Creditor
                                              Garic, Inc.
                                              80 Fifth Avenue, Suite 1401
                                              New York, New York 10011
                                              Tel: (212) 691-2313
                                              Fax: (212) 691-2459
                                              Email: pfoster@foster-wolkind.com
